Citation Nr: 0719216	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  06-03 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for service-connected flat 
feet, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, OH.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in April 2007; a transcript 
is of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The medical evidence shows that the veteran's service-
connected bilateral flatfoot is manifest by pronation and 
accentuated pain on manipulation and use.   


CONCLUSION OF LAW

The schedular criteria for a rating of 30 percent for 
service-connected bilateral flatfoot acquired (severe) have 
been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2006); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 
4.71a, Diagnostic Code 5276 (2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in May 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits, including an increased rating for his service-
connected bilateral flat feet.  The RO advised the veteran of 
VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim, including which portion of 
the information and evidence necessary to substantiate the 
claim was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  The RO 
also requested that the veteran send any evidence in his 
possession that pertained to the claim.   

In correspondence dated in March 2007, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records from 
June 2005 through March 2006.  The RO also provided the 
veteran with a VA examination, a report of which has been 
associated with the claims file.  The veteran has not made 
the RO or the Board aware of any other evidence relevant to 
his appeal and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Legal Criteria 

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.1 
(2006).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2006).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2006).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2006).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2006).

Under Diagnostic Code 5276, (flatfoot acquired), severe 
flatfoot acquired is shown by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2006).  Severe flatfoot acquired warrants a 20 
percent rating when the symptoms are unilateral, and 30 
percent when bilateral.  Id.  Pronounced flatfoot acquired is 
shown by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  Id.  Pronounced flatfoot 
warrants a 30 percent rating when symptoms are unilateral, 
and 50 percent when bilateral.  Id.   

Analysis

The veteran asserts that his service-connected bilateral flat 
foot has increased in severity and that the currently 
assigned 10 percent rating does not accurately reflect the 
severity of his condition.  To support his claim, the veteran 
stated in his substantive appeal that he has received 
cortisone shots from a podiatrist to alleviate his pain, 
which he described as a burning sensation that radiated from 
the balls of his feet.  The veteran also testified at his 
video conference hearing in April 2007 that despite receiving 
an ankle brace, cortisone shots, and arch supports, his 
condition had gotten worse.  The Board has reviewed the 
objective medical evidence and finds that this evidence, 
along with the veteran's testimony and statements, supports 
the higher rating of 30 percent.  

The medical evidence consists of VAMC treatment records, 
private medical records from Dr. A.W., and a VA examination 
report, dated in October 2004.  The veteran's VAMC treatment 
records show that he began receiving treatment at the 
podiatry clinic in June 2005.  In a podiatry consultation, 
dated in June 2005, Dr. B.B. noted a hammertoe deformity at 
digits 2-4 bilaterally, plantar fasciitis on the right, and 
osteoarthritis of the right ankle.  Treatment records dated 
in June 2005 also reflected that the veteran received a 
series of steroid injections to the right ankle and heel.  

Private medical records show that the veteran began seeing 
Dr. A.W., Doctor of Podiatric Medicine (DPM), in March 2005.  
In a letter dated in April 2005, Dr. A.W. stated that the 
veteran's diagnoses consisted of degenerative joint disease, 
plantar fasciitis, and tensynovitis, all of the left lower 
extremity.  Dr. A.W. also stated that he treated the veteran 
with a series of corticosteroid injections, ultrasound 
treatments, and oral anti-inflammatories.

The VA examination report, which was signed by Dr. P.S., 
reflected diagnoses of bilateral pes planus and bilateral 
claw toes.

Turning to the specific criteria needed for the 30 percent 
rating, the medical evidence shows that the veteran's 
service-connected disability is characterized by pain on 
manipulation and use.  In the VA examination report, dated in 
October 2004, Dr. P.S. detected tenderness, soreness, and 
pain on palpation bilaterally.  In the June 2005 podiatry 
consultation, Dr. B.B. detected pain with ankle jerk and 
dorsiflexion, but only on the right.  In a follow up podiatry 
treatment note also dated in June 2005, Dr. D.L. stated that 
the veteran previously had pain in his left ankle, but that 
after receiving a steroid injection several months earlier, 
the pain subsided.  

Although the criteria for the currently assigned 10 percent 
rating takes into account pain on use, the Board finds that 
the facts of this particular case indicate that the veteran 
experiences pain more closely associated with that of the 30 
percent rating.  The medical evidence shows repeated 
complaints of pain with treatment in the form of oral 
medications and steroid injections, which the veteran claimed 
had helped considerably.  At the veteran's video conference, 
however, he testified that although the treatment he received 
have helped, his condition has continued to worsen.  At the 
video conference hearing, he rated his pain to be 6/10, even 
with medication.  The veteran also reported that his doctors 
told him he had spasms in his feet and would need corrective 
surgery in the future.  The Board finds this testimony to be 
persuasive in showing that his pain is more severe than 
contemplated by the current rating.  

The veteran's disability is also characterized by pronation.  
It is unclear whether the severity of the veteran's pronation 
can be described as a "marked deformity" as specified in 
the ratings criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2006).  Although Dr. P.S. noted pronation on ambulation 
in the VA examination report, he described it only as 
"mild" bilaterally.  The record does show, however, that 
the veteran was prescribed anti-shock and custom molded 
orthotics to correct his foot pronation.  Thus, the competent 
medical evidence shows that the veteran's pronation is at 
least severe enough to warrant prescription orthotics.

Regarding the presence of callosities and swelling, the 
evidence is also not so clear.  In the VA examination report, 
Dr. P.S. specifically noted "no callosities."  In the June 
2005 podiatry clinic note, however, Dr. D.L. noted 
hyperkeratotic tissue on the dorsolateral 5th digit 
bilaterally, but that there were no other calluses.  At the 
video conference hearing, the veteran testified that he had 
small calluses on his toes, but stated that they were "not 
too bad."  Finally, the veteran testified that he had 
constant swelling, but the medical evidence was negative for 
such findings.  

Despite that the medical evidence does not corroborate all of 
the veteran's contentions, and that the criteria for the 30 
percent rating are not shown in their entirety, the veteran's 
overall disability picture more nearly approximates that 
contemplated by that rating.  See 38 C.F.R. § 4.7 (2006).  It 
is apparent that he suffers from constant pain even while 
taking medications.  It is also apparent that his disability 
is marked by pronation requiring orthopaedic appliances.  
Based on the veteran's overall disability, and being mindful 
that all benefit of the doubt is to be resolved in his favor, 
the Board finds that an increase is warranted.  38 C.F.R. 
§ 4.3 (2006).

In finding that the veteran meets the criteria for a 30 
percent rating, the Board does not find that the medical 
evidence shows the veteran has pronounced bilateral flatfoot, 
as necessary for a 50 percent rating for bilateral flatfoot.  
The medical evidence is negative for extreme tenderness of 
plantar surfaces of the feet, or marked inward displacement 
and severe spasm of the tendo Achilles on manipulation; thus, 
there is no basis for assigning this rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5276 (2006).  

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected foot disability causes 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitates any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2006).  In the instant case, to the extent that 
the veteran's service-connected foot disability interferes 
with his employability, the currently assigned ratings 
adequately contemplate such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (20056 for assignment of 
an extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).







ORDER

An evaluation of 30 percent for service-connected bilateral 
flatfoot acquired is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


